IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: AMAZON.COM, INC.,                       : No. 124 EM 2019
FULFILLMENT CENTER FAIR LABOR                  :
STANDARDS ACT (FLSA) AND WAGE                  :
AND HOUR LITIGATION                            :
                                               :
__________________________                     :
                                               :
NEAL HEIMBACH; KAREN SALASKY                   :
                                               :
             v.                                :
                                               :
AMAZON.COM, INC.;                              :
AMAZON.COM.DEDC, LLC; INTEGRITY                :
STAFFING SOLUTIONS, INC.                       :
                                               :
PETITION OF: UNITED STATES COURT               :
OF APPEALS FOR THE SIXTH CIRCUIT               :

                                       ORDER


PER CURIAM

      AND NOW, this 27th day of December, 2019, the Petition for Certification of

Question of Law is GRANTED. The Court shall consider the following issues:

      (1) Is time spent on an employer’s premises waiting to undergo and
      undergoing mandatory security screening compensable as “hours worked”
      within the meaning of the Pennsylvania Minimum Wage Act, 43 P.S.
      §§333.101 - 333.115?

      (2) Does the doctrine of de minimis non curat lex, as described in Anderson
      v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946) and Sandifer v. U.S. Steel
      Corp., 571 U.S. 220 (2014), apply to bar claims brought under the
      Pennsylvania Minimum Wage Act, 43 P.S. §§333.101 - 333.115?
      Neal Heimbach and Karen Salasky are DESIGNATED as Appellants.

Amazon.com, Inc., Amazon.com, Amazon.com.DEDC, LLC., and Integrity Staffing

Solutions, Inc., are DESIGNATED as Appellees.

      The Prothonotary is DIRECTED to establish a briefing schedule and list this case

for oral argument.




                                 [124 EM 2019] - 2